Citation Nr: 1524108	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating for left upper extremity peripheral neuropathy in excess of 10 percent prior to April 23, 2014, and in excess of 20 percent thereafter. 

2.  Entitlement to an initial rating for right upper extremity peripheral neuropathy in excess of 10 percent prior to April 23, 2014, and in excess of 20 percent thereafter. 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his December 2013 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard in Washington, D.C.  In a December 2014 Informal Hearing Presentation, the Veteran's representative noted that the Veteran had asked to withdraw his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

TDIU

The Veteran contends that he is unable to obtain employment due to his service-connected disabilities.  He is currently service-connected for the following disabilities: posttraumatic stress disorder (PTSD), rated as 50 percent disabling; diabetes mellitus with erectile dysfunction and hypertension, rated as 20 percent disabling; voiding dysfunction associated with diabetes mellitus, rated as 20 percent disabling; diabetic peripheral neuropathy of the left upper extremity, rated as 20 percent disabling; diabetic peripheral neuropathy of the right upper extremity, rated as 20 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; and left lower extremity peripheral arterial disease associated with diabetes mellitus, rated as noncompensable.  The Veteran's combined disability rating meets the minimum schedular criteria for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).

The Veteran was afforded VA examinations in August 2011, October 2013, and December 2014 to assess the nature and severity of his service-connected disabilities.  Although these examination reports include some indication regarding the Veteran's occupational impairment, collectively the reports do not provide sufficient findings with regard to employability and do not address the combined impact of all his service-connected disabilities.

The Board is cognizant that the U.S. Court of Appeals for the Federal Circuit recently held that when adjudicating a claim for TDIU, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350 (2013).  However, following Geib, the Court clarified that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

In this case, the Board finds that a medical opinion is necessary to assist in determining whether the Veteran is unable to secure substantially gainful employment as a result of all his service-connected disabilities.  Such an opinion is needed in adjudicating the claim for a TDIU given the wide range of the Veteran's disabilities (i.e., psychiatric, cardiovascular, endocrine, and neurological). 

Manlicon Issues

In a November 2013 rating decision, the RO, in pertinent part, granted service connection for left and right upper extremity peripheral neuropathy and assigned a 10 percent rating effective October 21, 2013.  In an April 2014 statement, the Veteran asked, in pertinet part, that the issues of upper extremity neuropathy be reviewed de novo.  A notice of disagreement should be in terms which can be reasonably construed as a desire for review of that determination.  It need not be expressed in any special wording.  38 C.F.R. § 19.118 (2014).  In a January 2015 rating decision, the RO granted a 20 percent rating for the left and right upper extremity peripheral neuropathy disabilities effective April 23, 2014; however, a review of the record reveals that the Veteran has not been issued a Statement of the Case for these issues.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should seek to obtain a medical opinion by a vocational  or similar specialist, if possible, to assist in determining the combined effect of the Veteran's current service-connected disabilities on his employability.  (Note: the Veteran is service-connected for PTSD; diabetes mellitus with erectile dysfunction and hypertension; voiding dysfunction associated with diabetes mellitus; diabetic peripheral neuropathy of the left upper extremity; diabetic peripheral neuropathy of the right upper extremity; diabetic peripheral neuropathy of the left lower extremity; diabetic peripheral neuropathy of the right lower extremity; and left lower extremity peripheral arterial disease associated with diabetes mellitus). 

The examiner is requested to review all pertinent records associated with the claims file and render an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

The report must include a rationale for all opinions expressed.  The claims file, including a copy of this remand, must be made available to the examiner for review.

2.  Thereafter, readjudicate the issue of entitlement to a TDIU in light of the complete record.  If any benefits sought on appeal remain denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

3.  Issue a Statement of the Case to the Veteran and his representative concerning the claims for (1) an initial rating for left upper extremity peripheral neuropathy in excess of 10 percent prior to April 23, 2014, and in excess of 20 percent thereafter; and (2) an initial rating for right upper extremity peripheral neuropathy in excess of 10 percent prior to April 23, 2014, and in excess of 20 percent thereafter.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




